DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 8/18/20 was entered into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the set time period."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5, 8, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-88263 (“JP ‘263”).
As an initial matter, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
The pending claims recite several limitations how the sheet conveying device is configured to operate.  As described below, the prior art disclosed all the structure recited in the pending claims.  Thus, the claimed apparatuses are structurally indistinguishable from the relevant cited prior art.

Regarding claim 1, JP ‘263 disclosed a sheet conveying device comprising: 
a pair of rotary bodies (44) configured to convey a sheet and capable of correcting a positional deviation of the sheet (see at least the frictional discrepancy between the roller sets 31 and 44 allowing positional corrections to be made); 
a pair of downstream side sheet conveying bodies (51) disposed relatively downstream from the pair of rotary bodies in a sheet conveying direction and configured to convey the sheet; and 

the pair of rotary bodies being configured to correct the positional deviation of the sheet by moving from a home position (the nipped position) on a sheet conveyance passage through which the sheet passes (see at least Figures 5A-5B), 
the pair of rotary bodies being configured to separate from the sheet conveyance passage of the sheet, after the sheet has arrived at the pair of downstream side sheet conveying bodies (Figure 5B) and before the a front end of the sheet reaches the edge sensor (see the same figure), and then capable of moving to the home position (including for a subsequent sheet) after the sensor has detected the sheet and while the pair of downstream side sheet conveying bodies convey the sheet.
Regarding claim 2, JP ‘263 disclosed the edge sensor is configured to indirectly detect the separation of the pair of rotary bodies (since it detects when the sheet reaches nip 45 which is at a point in time that the pair of rotary bodies are separated).  
Regarding claim 3, JP ‘263 disclosed the pair of rotary bodies are configured to separate from the sheet immediately after the pair of downstream side sheet conveying bodies start to convey the sheet (Figure 5B), and wherein the edge sensor is disposed on a downstream side of the pair of downstream side sheet conveying bodies in the sheet conveying direction and is configured to detect the separation of the pair of rotary bodies from the sheet, based on timing, as mentioned above).

	Regarding claim 8, JP ‘263 disclosed a pair of upstream side sheet conveying bodies (Figure 1) that is disposed upstream from the pair of rotary bodies in the sheet conveying direction, wherein the sheet detector is disposed on a downstream side of the pair of upstream side sheet conveying bodies in the sheet conveying direction.  
	Regarding claim 12, JP ‘263 disclosed the pair of rotary bodies includes a pair of rollers configured to hold and convey the sheet (as seen in the figures).
 	Regarding claim 13, JP ‘263 disclosed an image forming apparatus comprising the sheet conveying device according to claim 1 (see at least Figure 1).  
 	Regarding claim 14, JP ‘263 disclosed the pair of downstream side sheet conveying bodies is either one of a transfer roller configured to transfer an image onto the sheet and a pair of sheet conveying rollers that is disposed upstream from the transfer roller in the sheet conveying direction (see Figures 1 and 2).  
 	Regarding claim 15, JP ‘263 disclosed a sheet conveying device comprising: a pair of rotary bodies (44) configured to convey a sheet and correct a positional deviation of the sheet; a pair of downstream side sheet conveying bodies (51) disposed downstream from the pair of rotary bodies in a sheet conveying direction and configured to convey the sheet; and an edge sensor (37) disposed relatively downstream from the pair of downstream side sheet conveying bodies and configured to detect the sheet, 

 	the pair of rotary bodies being configured to separate from the sheet conveyance passage of the sheet, after the sheet has arrived at the pair of downstream side sheet conveyance bodies and before the sheet reaches the edge sensor (as explained above with regard to claim 1),
 	the pair of rotary bodies moving to the home position after the edge sensor has detected the sheet and while the pair of downstream side sheet conveying bodies convey the sheet (as mentioned previously and seen in the same figures).  
 	Regarding claim 16, JP ‘263 disclosed an image forming apparatus comprising the sheet conveying device according to claim 15 (Figure 1).  
 	Regarding claim 17, JP ‘263 disclosed the pair of downstream side sheet conveying bodies is either one of a transfer roller configured to transfer an image onto the sheet and a pair of sheet conveying rollers that is disposed upstream from the transfer roller in the sheet conveying direction (Figures 1 and 2).  
 	Regarding claim 18, JP ‘263 disclosed a sheet conveying device comprising: a pair of rotary bodies (44) configured to convey a sheet and correct a positional deviation of the sheet; 
 	a pair of downstream side sheet conveying bodies (51) disposed relatively downstream from the pair of rotary bodies in a sheet conveying direction, configured to convey the sheet; 

 	a controller configured to control an operation of the pair of rotary bodies, 
 	the controller being configured to cause the pair of rotary bodies to correct the positional deviation of the sheet by moving the pair of rotary bodies to separate from a home position on a sheet conveyance passage through which the sheet passes (as mentioned above), 
 	the controller being configured to cause the pair of rotary bodies to separate from the sheet conveyance passage of the sheet after the sheet has arrived at the pair of downstream side sheet conveying bodies and before a front end position of the sheet reaches the edge sensor (in the manner explained with regard to claim 1 above), 
 	the controller being configured to cause the pair of rotary bodies to move to the home position after the edge sensor has detected the sheet and while the pair of downstream side sheet conveying bodies convey the sheet (as mentioned above, see also the abstract).
 	Regarding claim 19, JP ‘263 disclosed an image forming apparatus comprising the sheet conveying device according to claim 18 (Figure 1).  
 	Regarding claim 20, JP ‘263 disclosed the pair of downstream side sheet conveying bodies is either one of a transfer roller configured to transfer an image onto the sheet and a pair of sheet conveying rollers that is disposed upstream from the transfer roller in the sheet conveying direction (Figures 1 and 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘263.  
 	Regarding claim 9, JP ‘263 teaches automatically selecting a paper feed unit from which to feed but is silent as far as using a detector.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use an upstream side sheet detector that is disposed upstream from the pair of rotary bodies in the sheet conveying direction and configured to detect the sheet to detect sheets are in the feeding unit.  After the upstream side sheet detector has detected the sheet, the pair of rotary bodies would start to convey the sheet and correct the positional deviation of the sheet as discussed above. 
	Regarding claim 10, JP ‘263 disclosed multiple sheet positional deviation detectors (35) configured to detect a position of the sheet, the multiple sheet positional deviation detectors including a sheet positional deviation detector (35) that is disposed adjacent the pair of rotary bodies in the sheet conveying direction, wherein an amount of positional deviation of the sheet is calculated based on a detection result obtained by the sheet positional deviation detector of the multiple sheet positional deviation detectors and the pair of rotary bodies is caused to correct the positional deviation of 
Regarding claim 11, JP ‘263 disclosed a downstream side sheet detector (36) that is disposed downstream from the pair of rotary bodies and configured to detect the sheet. While categorized under the single numeral 36, JP ‘263 teaches that CIS 36 is a plurality of sensors, such that one could teach the multiple sheet positional deviation detectors include a downstream side sheet positional deviation detector that is disposed downstream from the downstream side sheet detector in the sheet conveying direction.
JP ‘263 further teaches after the downstream side sheet detector has detected the sheet, the downstream side sheet positional deviation detector of the multiple sheet positional deviation detectors starts detection of the sheet, and wherein the pair of rotary bodies corrects the positional deviation of the sheet again based on at least a detection result obtained by the downstream side sheet positional deviation detector as discussed above.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to either combine or separate the multiple sensors as is well known in the art and may save costs.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/18/20 have been fully considered but they are not persuasive to overcome the rejections as presented above, as modified in response to the previous amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658